OPINION OF THE COURT
PER CURIAM.
Petitioners, William S. Warden and The Sea Turtle Preservation Society, seek a Writ of Certiorari to overturn the granting of a variance by Respondent, Board of Adjustment of the Brevard County Board of County Commissioners. The variance was applied for by Daniel D. Carson and James W. Peeples, III as to their oceanfront property. Under the variance, a waiver was granted of seven per cent from the fifty-seven per cent breezeway requirement for a sixty foot tall building.
*28Petitioner, The Sea Turtle Preservation Society, has no standing to contest the variance; however, Petitioner, William S. Ward does have standing since he is an adjacent property owner.
The Respondent was bound by the variance requirements in § 35(c) of the Brevard County Code of Laws and Ordinances, which sets forth six conditions that must be met before the variance can be granted. Though there is some record support for finding that the variance would not be injurious to the area involved there is no competent substantial evidence to support the Respondent’s finding as to the other conditions being met to authorize the variance. Nance v Town of Indialantic, 419 So.2d 1041 (Fla. 1982).
Certiorari is, granted to Petitioner, William S. Warden, and Writ issued to overturn and set aside the grantment of said variance. Albright v Hensley, 492 So.2d 852 (Fla. 5th DCA 1986).
ANTOON, JOHN, II., JACKSON, EDWARD M., WADDELL, TOM, JJ., concur.